Blake, J.
The application for a rehearing in this case was filed with the clerk on the 5th of November, 1880, after the adjournment, sine die, of this Court.
The Constitution, in creating Courts of Appeal, limits their sessions in the various parishes composing their respective circuits, and in many (notably that of Plaquemines) to one week.
The framers of our organic law contemplated that within the compass of time limited for each session, the business before the Court should be brought to a finality, hence the restriction contained in article 103 of the Constitution, which provides “ that .the rules of practice regulating appeals to and proceedings in the Supreme Court, shall apply to - appeals • and proceedings in the Courts of-Appeal, so far as .may be applicable, until-otherwise provided by law.
In the absence of express law regulating the practice before *280the Courts of Appeal, it is clear that owing to the limited session of one week, wherein oases are to be heard and determined, the delay of three days allowed for rehearing by the Supreme Court is inapplicable, as its tendency would be to defeat the intention oí the iaw-makers in securing a speedy determination of cases.
The same remedy, we-concede, exists in Courts of Appeal as before the Supreme Court, and in recognizing the right of a party to his application for rehearing, ex necessitate rei it must be presented within a period, to be provided for by rules of tbis Court, adopted in regard to this matter. We have thus provided in Rule 9. The application should have been made at the same term of the Court in order to be disposed of before adjournment sine die.
The application for a rehearing, in this instance, comes too late, and is consequently denied.